Exhibit 10.16

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), is entered into as of January 1,
2002 (the "Commencement Date"), by MarketWatch.com, Inc. (the "Company") and
David A. Callaway (the "Executive").

Term of Employment.

The term of employment of Executive by the Company hereunder shall commence on
the Commencement Date and shall continue thereafter on the same terms and
conditions for a period of three years unless earlier terminated pursuant to
Sections 6 (such term being hereinafter referred to as the "
Employment Period
").



Title; Duties.

The Executive shall serve as Vice President of News reporting to the President
and Chief Operating Officer. Executive shall perform those duties and
responsibilities inherent in the position of Vice President, News, including
such duties and responsibilities, as the President and Chief Operating Officer
shall assign. Executive shall serve the Company faithfully and to the best of
his ability in such capacities, devoting his full business time, attention,
knowledge, energy and skills to such employment; provided, however, the Company
acknowledges that Executive may serve on the board of directors of other
companies with the prior approval of the President and Chief Operating Officer.
Executive shall travel as reasonably required in connection with the performance
of his duties hereunder.



Compensation.

The Company shall pay, and Executive shall accept, as full consideration for his
services hereunder compensation consisting of the following:



3.1 Base Salary. $155,013 per year base salary from January 1, 2002 to December
31, 2004. "Base Salary" shall mean the base salary provided for in this Section
3.1. Base Salary is payable in installments in accordance with the Company's
normal payroll practices, less such deductions or withholdings as are required
by law.

3.2 Bonus. Annual target bonus (the "Target Bonus") at the rate and in
accordance with the specifications on Exhibit A attached hereto.

3.3 Equity Option. Executive shall be eligible to receive grants of additional
options on an annual basis at the sole discretion of the Board.

Benefits.

Subject to all applicable eligibility requirements and legal limitations,
Executive will be able to participate in any and all 401(k), vacation, medical,
dental, life and long-term disability insurance and/or other benefit plans which
from time to time may be established for other employees of the Company.



Reimbursement of Expenses.

The Company will reimburse Executive for all reasonable travel, entertainment
and other expenses incurred or paid by the Executive in connection with, or
related to, the performance of his duties, responsibilities or services under
this Agreement, subject to review by the Board or its compensation committee, if
applicable.



Benefit Upon Termination of Employment Period.

6.1 Disability. In the event of the permanent disability (as hereinafter
defined) of Executive during the Employment Period, the Company shall have the
right, upon written notice to Executive, to terminate Executive's employment
hereunder, effective upon the 30th calendar day following the giving of such
notice (or such later day as shall be specified in such notice). Upon the
effectiveness of such termination, (i) the Company shall have no further
obligations hereunder, except to pay and provide, subject to applicable
withholding, (A) all amounts of Base Salary accrued, but unpaid, at the
effective date of termination, (B) Executive's Target Bonus for the year in
which such disability occurs and (C) all reasonable unreimbursed
business-related expenses, (ii) Executive's Option shall vest to the extent of
one additional year of vesting and shall remain exercisable for the periods
specified in the Option and (iii) Executive shall have no further obligations
hereunder other than those provided for in Sections 8 and 9 hereof. All amounts
payable to Executive pursuant to this Section 6.1 shall be payable within 30
days following the effectiveness of the termination of Executive's employment.
For purposes of this Agreement, "permanent disability" shall be defined as any
physical or mental disability or incapacity which renders Executive incapable in
any material respect of performing the services required of his in accordance
with his obligations under Section 2 for a period of 180 consecutive days, or
for 180 days in any 360 day period.

6.2 Death. In the event of the death of Executive during the Employment Period,
this Agreement shall automatically terminate and the Company shall have no
further obligations hereunder, except to pay and provide to Executive's
beneficiary or other legal representative, subject to applicable withholding,
(i) all amounts of Base Salary and bonus accrued but unpaid at the date of death
and (ii) all reasonable unreimbursed business-related expenses. All amounts
payable to Executive pursuant to this Section 6.2 shall be payable within 30
days following the date of death.

6.3 Termination Without Cause. In the event of the termination of Executive's
employment by the Company without Cause (as defined below in Section 6.4) or
upon the Executive's voluntary termination of his employment for Good Reason (as
defined below in Section 6.5), (i) all amounts of Base Salary accrued but unpaid
on the date of termination shall be paid by the Company on the date of
termination, (ii) Executive's then-applicable Base Salary for a period of 12
months shall be paid in 12 equal monthly installments and (iii) the unvested
portion of any outstanding options held by Executive on the date of such
termination without Cause or for Good Reason shall immediately vest and become
exercisable in full and shall remain exercisable for the periods specified in
each such option.

6.4 Circumstances Under Which Termination Benefits Would Not Be Paid. The
Company shall be obligated to pay the amounts of Base Salary and bonus accrued
and unpaid on the date of termination, and shall not be obligated to pay
Executive the termination benefits or continue the Option vesting described in
Sections 6.1 through 6.3 above, if the Employment Period is terminated for Cause
or if Executive voluntarily terminates his employment other than for Good Reason
(as defined below in Section 6.5). For purposes of this Agreement, "Cause" shall
be limited to:

(A) Willful failure by Executive to substantially perform his duties hereunder,
other than a failure resulting from his complete or partial incapacity due to
physical or mental illness or impairment;

(B) A material and willful violation of a federal or state law or regulation
applicable to the business of the Company or that adversely affects the image of
the Company;

(C) Commission of a willful act by Executive which constitutes gross misconduct
and is injurious to the Company; or

(D) A willful breach of a material provision of this Agreement.

6.5 Constructive Termination. Notwithstanding anything in this Section 6 to the
contrary, for purposes of this Agreement the Employment Period will be deemed to
have been terminated and Executive will be deemed to have Good Reason for
voluntary termination of the Employment Period ("Good Reason"), if there should
occur:

(A) A relocation of Executive's principal place of employment outside the San
Francisco Bay Area without Executive's consent.

Dispute Resolution.

In the event of any controversy arising from or concerning the interpretation or
application of this Agreement or its subject matter, the parties agree that such
controversy shall be resolved exclusively through binding arbitration before a
single neutral arbitrator selected jointly by the parties. The Company shall be
responsible for 100% of the fees and expenses of the arbitrator. Each party
shall be responsible for 100% of its own attorneys' fees and any other costs
occasioned by the arbitration, without regard to which party to the controversy
prevails; provided, that the arbitrator may award attorneys' fees and costs to a
party when so empowered by law. The parties to the arbitration shall have all
rights, remedies, and defenses available to them in a civil action for the
issues in controversy. If, for any legal reason, a controversy arising from or
concerning the interpretation or application of this Agreement or its subject
matter cannot be arbitrated as provided in this Section 7, the parties agree
that any civil action shall be brought in the United States District Court for
the Northern District of California or, only if there is no basis for federal
jurisdiction, in the Superior Court of the State of California in and for the
City and County of San Francisco. The parties further agree that any such civil
action shall be tried to the court, sitting without a jury.



Cooperation with the Company After Termination of the Employment Period.

Following termination of the Employment Period by Executive, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
his pending work on behalf of the Company and the orderly transfer of any such
pending work to other employees of the Company as may be designated by the
Company.



Confidentiality; Return of Property; Non-Solicitation of Employees.

(a) The Executive acknowledges that during the Employment Period he will receive
confidential information from the Company and subsidiaries of the Company and
the respective customers thereof (each a "Relevant Entity"). Accordingly, the
Executive agrees that during the Employment Period (as it may be extended from
time to time) and thereafter for a period of two years, the Executive and his
affiliates shall not, except in the performance of his obligations to the
Company hereunder or as may otherwise be approved in advance by the Company,
directly or indirectly, disclose or use (except for the direct benefit of the
Company) any confidential information that he may learn or has learned by reason
of his association with any Relevant Entity. Upon termination of this Agreement,
the Executive shall promptly return to the Company any and all properties,
records or papers of any Relevant Entity, that may have been in his possession
at the time of termination, whether prepared by the Executive or others,
including, but not limited to, confidential information and keys. For purposes
of this Agreement, "confidential information" includes all data, analyses,
reports, interpretations, forecasts, documents and information concerning a
Relevant Entity and its affairs, including, without limitation with respect to
clients, products, policies, procedures, methodologies, trade secrets and other
intellectual property, systems, personnel, confidential reports, technical
information, financial information, business transactions, business plans,
prospects or opportunities, (i) that the Company reasonably believes are
confidential or (ii) the disclosure of which could be injurious to a Relevant
Entity or beneficial to competitors of a Relevant Entity, but shall exclude any
information that (x) the Executive is required to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena or other process of law, (y)
is or becomes publicly available prior to the Executive's disclosure or use of
the information in a manner violative of the second sentence of this Section 9
(a), or (z) is rightfully received by Executive without restriction or
disclosure from a third party legally entitled to possess and to disclose such
information without restriction (other than information that he may learn or has
learned by reason of his association with any Relevant Entity). For purposes of
this Agreement, "affiliate" means any entity that, directly or indirectly, is
controlled by, or under common control with, the Executive. For purposes of this
definition, the terms "controlled" and "under common control with" means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting stock, by contract or otherwise.

(b) For a period of one year following the termination of Executive's employment
with the Company for any reason, he will not, without the Company' express
written consent, either on his own behalf or on behalf of another, solicit
employees of the Company or any subsidiary of the Company for the purpose of
hiring them. General employment advertising shall not be deemed to be a
solicitation.

General.

10.1 Indemnification. In the event Executive is made, or threatened to be made,
a target, subject, witness or party to any civil, criminal or administrative
action, proceeding or investigation by reason of the fact that Executive is or
was a director or officer of the Company, or serves or served any other
corporation fifty percent (50%) or more owned by the Company in any capacity at
the Company's request, or serves or served as a director of any other
corporation at the Company's request, or serves or served as a fiduciary of any
ERISA plan at the Company's request, Executive shall be indemnified by the
Company for all amounts paid as a fine or settlement or judgment, and the
Company shall pay without any undertaking the Executive's defense costs when and
as incurred, all to the fullest extent permitted by law.

10.2 Waiver. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as nor constitute a continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.

10.3 Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement be unenforceable, the provision
shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

10.4 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be considered effective
upon personal service or upon transmission of a facsimile or the deposit with
Federal Express or in Express Mail and addressed to the Board of Directors of
the Company at its principal corporate address, and to Executive at his most
recent address shown on the Company's corporate records, or at any other address
which he may specify in any appropriate notice to the Company.

10.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.

10.6 Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement shall constitute the complete and exclusive
statement of the agreement between the parties and supersedes all proposals
(oral or written), understandings, representations, conditions, covenants, and
all other communications between the parties relating to the subject matter
hereof.

10.7 Governing Law. This Agreement shall be governed by the law of the State of
California.

10.8 Assignment and Successors. The Company shall have the right to assign its
rights and obligations under this Agreement to an entity which acquires
substantially all of the assets of the Company, whether by merger or otherwise.
The rights and obligations of the Company under this Agreement shall inure to
the benefit and shall be binding upon the successors and assigns of the Company.

[The remainder of this page is intentionally left blank.]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Marketwatch.com, INC.

/s/KATHLEEN B. YATES


Kathleen B. Yates
President and Chief Operating Officer



 

EXECUTIVE

/s/ DAVID A. CALLAWAY


David A. Callaway






--------------------------------------------------------------------------------




Exhibit A



TARGET BONUS AND SPECIFICATIONS



 

Annual Target Bonus Rate

: Forty percent (40%) of the then-applicable base salary actually paid in a
given year.



 

 

Specifications

: two components.



Discretionary Component

: Board may decide when, and if to grant this component. This component shall be
20% of the then-applicable base salary actually paid in a given year.



Achievement of Financial Objectives Component

: Target Bonus, in the amount payable shown below, is payable upon the Company's
achievement of the financial objectives set forth below:





Year of Agreement

% of Base Salary Actually Paid for Such Year Payable Upon Achievement of
Financial Objectives

Financial Objectives

1st Year

20%

To be determined annually by the Board

2nd Year

20%

To be determined annually by the Board

3rd Year

20%

To be determined annually by the Board






--------------------------------------------------------------------------------


